Citation Nr: 0523877	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  97-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland



THE ISSUE

Entitlement to a permanent and total disability evaluation 
for VA pension purposes, to include under the provisions of 
38 C.F.R. § 3.321(b)(2).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran honorably served on active duty from September 
1974 to September 1978; his active service from January 1979 
to May 1980 was under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a January 1997 decision of the RO that 
denied the veteran's claim for a permanent and total 
disability rating for nonservice-connected pension purposes, 
to include under the provisions of 38 C.F.R. § 3.321(b)(2). 

The veteran presented testimony at two hearings on appeal:  a 
May 1997 hearing before an RO hearing officer, and a 
September 1998 hearing before a Member of the Board (now 
Veterans Law Judge); transcripts of both hearings are of 
record.  In December 1998, May 1999, May 2000, and May 2003, 
the Board remanded the claim to the RO for additional 
development and adjudication.  

The Board Member who conducted the Board hearing in September 
1998 is no longer employed with the Board.  In view of the 
regulation that requires that the Veterans Law Judge who 
conducts a hearing on appeal participate in any decision made 
on that appeal, the veteran was given the opportunity to have 
a hearing by another Veterans Law Judge.  See 38 C.F.R. 
§ 20.707.  However, in March 2003, the veteran informed the 
Board in writing that he did not want an additional hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a permanent and total disability 
evaluation for pension purposes has been accomplished.

2.  The veteran is not a patient in a nursing home for long-
term care due to disability, or currently determined to be 
disabled for Social Security Administration (SSA) purposes, 
and he does not have permanent loss of both hands or both 
feet, or of one hand and one foot, loss of sight in both 
eyes, and is not permanently helpless or permanently 
bedridden.

3.  The veteran has a diagnosis of alcohol dependence 
(active); this is of a willful misconduct nature and is not 
for consideration in awarding pension benefits.  His other 
disabilities, to include chronic lumbar strain, degenerative 
disease of the cervical spine, chondromalacia patella of each 
knee, status-post traumatic amputation of the right middle 
finger, hallux valgus of each foot with associated bunions, 
hypertension, and two skin disorders (eczema, and condyloma 
of penis) produce no more than slight-to-moderate overall 
functional impairment.  A psychiatric examination resulted in 
the conclusion that there was not psychiatric impairment.  A 
combined 40 percent rating has been assigned by the RO for 
the non-service-connected disorders.

4.  The veteran has 12 years of education and work experience 
in heavy construction work, and he reportedly last worked in 
2002.

5.  The veteran's disabilities for VA pension purposes are 
not of sufficient severity to preclude him from maintaining 
substantially gainful employment, consistent with his age, 
educational background, and occupational experience, or in 
sedentary work. 

6.  This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for rating the severity of 
the veteran's disabilities for VA pension purposes.  


CONCLUSIONS OF LAW

1.  The criteria for a permanent and total disability rating 
for VA pension purposes are not met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.342, 4.15, 4.17, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5154, 5226, 
5237, 5243, 5280 (2004), Diagnostic Codes 5290, 5292, 5293, 
5295 (as in effect prior to September 23, 2002, and prior to 
September 26, 2003); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2004); 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to and as of August 30, 2002).
 
2.  The requirements for referral of the claim for a 
permanent and total disability rating for VA pension purposes 
to the Director of VA's Compensation and Pension Service for 
extra-schedular consideration are not met.  38 C.F.R. 
§ 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the April 1997 statement of the case (SOC), the 
February 1998, April 1999, October 1999, September 2000, 
January 2001, and May 2005 supplemental SOCs (SSOCs), and the 
June 2000 and December 2003 letters, the veteran has been 
notified of the laws and regulations governing the claim, the 
evidence that has been considered in connection with this 
appeal, and the bases for the denial of the claim for a 
permanent and total disability rating for pension purposes.  
The RO notified the veteran of the applicable criteria for 
establishing entitlement for nonservice-connected disability 
pension benefits.  After each, the veteran was given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's December 2003 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claim.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, when the RO initially adjudicated the 
claim in January 1997, the VCAA was not then in effect.  
Following enactment of the VCAA, the RO issued to the veteran 
the December 2003 letter, notifying him of the VCAA duties to 
notify and assist, setting forth the criteria for an 
increased evaluation, and soliciting information and evidence 
from the veteran.  While that letter did not, per se, address 
claims for a permanent and total disability rating for 
nonservice-connected pension purposes, it nevertheless 
notified the veteran that, to substantiate his claim, the 
evidence must show a worsening of his medical condition.  The 
letter was provided to the veteran several months before the 
May 2005 SSOC, and the RO afforded the veteran well over a 
one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified, 
and the veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

In its May 2003 remand, after completing the requested 
development, the Board instructed the RO to issue a rating 
decision that identifies and assigns a percentage rating for 
each of the veteran's chronic disabilities.  While the RO 
issued the May 2005 SSOC, it appears that no additional 
rating decision was issued.

Generally, a failure to comply with a prior remand directive 
would warrant another remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this case, however, the May 2005 SSOC 
reflects the RO's consideration of the medical evidence of 
record and addresses the current severity of each of the 
veteran's chronic disabilities.  Moreover, as the medical 
evidence appears sufficient for the Board to assign a 
percentage rating for each of the veteran's chronic 
disabilities, and because the dispositive of this appeal 
turns rather, as discussed below, on a finding of 
employability, under these circumstances, the May 2005 SSOC 
and the medical evidence of record, together, satisfy the 
objective sought in the prior remand.  Therefore, the RO's 
failure to issue a rating decision and assign a percentage 
rating for each of the veteran's chronic disabilities is 
harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. 
§ 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Permanent and Total Disability Evaluation for VA Pension 
Purposes

Under provisions of 38 U.S.C.A. § 1521, a disability pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently or totally disabled 
due to nonservice-connected disabilities not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521(a).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension 
cases must be adjudicated applying both "objective" and 
"subjective" standards.  Talley v. Derwinski,  2 Vet. App. 
282, 285 (1992).  

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.  

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 
(Dec. 27, 2001).

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular evaluation for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.16(b).

In this case, the Board notes, initially, that the veteran is 
not a patient in a nursing home for long-term care due to 
disability, or currently determined to be disabled for SSA 
purposes.  He does not have permanent loss of both hands, or 
of both feet, or of one hand and one foot, loss of sight in 
both eyes, and is not permanently helpless or permanently 
bedridden.  Moreover, service connection has not been 
established for any disability.  The veteran's physical 
disabilities include, primarily, chronic lumbar strain, 
degenerative disease of the cervical spine, chondromalacia 
patella of each knee, status-post traumatic amputation of the 
right middle finger, hallux valgus of each foot with 
associated bunions, hypertension, and two skin disorders.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Regarding the veteran's chronic lumbar strain, the March 2005 
VA examination reveals that the range of motion of the lumbar 
spine was to 80 degrees on flexion, to 20 degrees on 
extension, to 25 degrees on right and left lateral bending, 
and to 25 degrees on rotation to the right and left.  
Examination also reveals no localized tenderness, spasm, or 
weakness, and no atrophy or radicular neurological deficit 
were present.  X-rays suggest the presence of disc 
degeneration at L5-S1.  The Board points out that the 
evidence does not reveal any additional functional loss due 
to pain.  As such, no more than a 10 percent rating would be 
assignable for pension purposes under any applicable 
diagnostic code-i.e., under former Diagnostic Code 5292 for 
slight limitation of motion; under revised Diagnostic Code 
5237, where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
under former Diagnostic Code 5295 for lumbosacral strain with 
characteristic pain on motion.  Here, there is no evidence of 
muscle spasms, or of moderate limitation of motion of the 
lumbar spine, to warrant a rating in excess of 10 percent, 
and no evidence of radiating pain from the lower back to the 
lower extremity to warrant a compensable rating for pension 
purposes under former Diagnostic Code 5293 or revised 
Diagnostic Code 5243 for intervertebral disc syndrome.      

With respect to the veteran's degenerative disease of the 
cervical spine, the March 2005 VA examination reveals no 
localized tenderness or spasm.  Range of motion of the 
cervical spine, described by the examiner as without pain, 
was to 45 degrees on flexion, to 35 degrees on extension, to 
25 degrees on right and left lateral bending, and to 
70 degrees on rotation to the right and left.  The March 2005 
VA examiner also found no evidence of motor weakness, 
atrophy, or radicular neurological deficit in the upper 
extremities.  A computed tomography (CT) scan reveals an old 
healed fracture of second cervical vertebra with degenerative 
disease of cervical spine.  Here, the evidence does not 
reveal any additional functional loss or painful motion.  The 
Board points out that no more than a 10 percent rating would 
be assignable for pension purposes under any applicable 
diagnostic code-i.e., under former Diagnostic Code 5290 for 
slight limitation of motion; under revised Diagnostic Code 
5237, where the combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or under former Diagnostic Code 5293 for mild 
intervertebral disc syndrome.  Again, there is no evidence of 
moderate limitation of motion of the cervical spine, or of 
incapacitating exacerbations having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, to warrant a rating in excess of 10 percent.

Regarding the veteran's chondromalacia of each knee, the 
March 2005 VA examination reveals that the veteran walks, 
without assistive device, with normal gait and posture.  
Range of motion of the right knee was from 0 degrees on 
extension to 135 degrees on flexion; range of motion of the 
left knee was from 0 degrees on extension to 135 degrees on 
flexion.  The March 2005 VA examiner found no joint line 
tenderness, swelling, deformity, or instability present for 
either knee.  There was no pain on the range of motion of 
either knee; however, crepitation was noted.  The March 2005 
VA examiner also noted well marked arthritic narrowing of 
both femero-patellar joints.  In a September 2000 rating 
decision, the RO assigned a 10 percent rating for pension 
purposes for each knee under Diagnostic Code 5299-5010, for 
traumatic arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (prescribing that arthritis due to trauma, substantiated 
by X-ray findings, should be evaluated as degenerative 
arthritis.  In the absence of evidence of limitation of 
flexion to 30 degrees, of limitation of extension to 
15 degrees, or of instability, the Board finds that no more 
that a 10 percent rating for each knee is assignable for 
pension purposes.

With respect to the status-post traumatic amputation of the 
right middle finger, the March 2005 VA examiner found no 
evidence of any musculoskeletal limitation in either the 
veteran's gross or fine dexterity, due to the amputation.  
Examination reveals minimal loss of length of his finger 
beyond nail bed.  X-rays reveal no evidence of degenerative 
disease, and there appears to be mild dorsal flexion at the 
distal interphalangeal joint.  Here, the RO assigned a 10 
percent rating for pension purposes for status-post traumatic 
amputation of right middle finger under Diagnostic Code 5299-
5226, which is rated on the basis of ankylosis of a single 
digit.  Given the description of the minimal loss of length 
of the long finger by the March 2005 VA examiner, there is 
simply no evidence reflecting metacarpal resection to warrant 
a rating in excess of 10 percent for pension purposes under 
Diagnostic Code 5154 (pertaining to amputation of long 
finger), or under any other diagnostic code.

Regarding the hallux valgus of each foot with associated 
bunions, the March 2005 VA examiner found bunion deformity on 
the big toe of each foot, with no pain on range of motion of 
the metatarsophalangeal joint.  There was neither hindfoot 
valgus deformity nor hammertoe deformity of either foot, and 
no tightening of the tendo Achillis.  Examination reveals no 
uneven wear of shoes, and the veteran had not received any 
orthotics or any ambulatory aid.  X-rays reveal flexion 
deformity at the distal interphalangeal joint of the second 
through fifth toes on the left, and the second, fourth, and 
fifth toes on the right.  The March 2005 VA examiner 
commented that the veteran was limited in prolonged standing, 
running, jogging, and negotiating uneven ground due to 
chronic bilateral feet pain.  The Board points out that there 
is no evidence of any additional limitation either due to 
pain, loss of motion, incoordination, weakness, flare-up, or 
lack of endurance.  In a September 2000 rating decision, the 
RO assigned a noncompensable rating for pension purposes for 
hallux valgus deformity with bunion formation of the right 
foot under Diagnostic Code 5299-5280.  In the absence of 
severe (equivalent to amputation of the great toe) hallux 
valgus of either foot, or of moderate pes planus, the Board 
finds that a noncompensable rating for hallux valgus of each 
foot is warranted for pension purposes.

The evidence reflects that the veteran's hypertension is 
poorly controlled, and that the veteran is noncompliant with 
medication.  There is no evidence of end-organ damage.  His 
blood pressure reading, which was taken three times at the 
March 2005 VA examination, was 126/90.  X-rays reveal that 
the cardiovascular silhouette is within normal limits as to 
size and shape.  Here, the RO assigned a 10 percent rating 
for pension purposes for hypertension under Diagnostic Code 
7101, pertaining to hypertensive vascular disease.  In the 
absence of evidence of diastolic pressure 110 or more, or of 
systolic pressure 200 or more, the Board finds that no more 
than the currently assigned 10 percent rating for pension 
purposes for hypertension is appropriate.  While the Board 
notes that the veteran did not undergo repeated measurements 
of his blood pressure on separate days as required by the 
rating criteria to confirm an initial diagnosis, the overall 
evidence reflects that the veteran's longstanding 
hypertension remains poorly controlled because the veteran is 
noncompliant with medication, as indicated by the March 2005 
VA examiner.  Nevertheless, the evidence does not warrant an 
increased rating for pension purposes for hypertension.

With regard to the veteran's two skin conditions-eczema, and 
condyloma of the penis-the evidence reveals that each skin 
condition is primarily asymptomatic.  Examination reveals no 
evidence of any skin condition, or of eruption, or of any 
lesions.  The March 2005 VA examiner noted some redness 
around the waistline, and none in the back.  Regarding the 
condyloma, the course of the disease is intermittent, and the 
veteran regularly takes famciclovir tablets.  The March 2005 
VA examiner noted that zero percent of exposed area of the 
body was involved with the two skin conditions, and 
approximately five percent of total body surface was 
involved.  Here, the RO assigned each a noncompensable rating 
for pension purposes for condyloma of the penis under 
Diagnostic Code 7899, and for eczema under Diagnostic Code 
7899-7806.   In the absence of evidence showing that either 
the condyloma of the penis or the eczema is symptomatic, 
involves exfoliation, exudation, or itching, or involves an 
extensive area, or that either skin disorder involves at 
least five percent but less than 20 percent of entire body, 
or that its treatment includes the use of corticosteroids or 
immunosuppressive drugs, a compensable rating for pension 
purposes is not warranted under the former or revised 
provisions of Diagnostic Code 7806, or under any diagnostic 
code pertaining to skin disabilities.  

In view of all evidence of record, the Board finds that no 
more than a combined 50 percent rating is warranted for VA 
pension purposes for the veteran's physical disabilities.  As 
such, the veteran does not meet the threshold percentage 
requirement for a permanent and total disability rating for 
VA pension purposes.

The Board points out that, in addition to the veteran's 
physical disabilities, the record reveals that the veteran 
also has alcohol dependence, which is active.  The veteran 
currently is not in treatment, and is not attending any 
support group.  However, alcoholism is not considered a 
disability for VA pension purposes because it is due to 
willful misconduct.  38 C.F.R. § 3.301(b).  Pension ratings 
are not assigned for willful misconduct conditions.  
38 C.F.R. § 3.342(a).

While there was some indication of a mental disorder or 
personality disorder in the file, VA psychiatric examination 
resulted in the conclusion that there was no psychiatric 
disorder present.

Moreover, while the evidence indicates that the veteran had 
stopped working in 1983 and had received Social Security 
disability benefits for a period of time beginning 
September 15, 1989, the evidence indicates that, beginning 
January 1, 1997, the veteran was considered functional 
capable of engaging in light work activity and his Social 
Security disability benefits then ceased.  The Board points 
out that the veteran's alcoholism had been a contributing 
factor material to the initial determination of disability.

While the veteran recently reported that he last worked in 
2002, the current evidence does not show that he is prevented 
from performing substantially gainful employment due to his 
physical and/or psychiatric disabilities, excluding his 
alcohol dependence and/or other substance abuse.  The March 
2005 VA examiner found that the veteran is employable in 
light to medium work in his occupational capacity, and would 
be restricted from lifting 50 pounds occasionally and 
25 pounds frequently, and precluded from repetitive climbing 
ladders or stairs, and in frequent bending and stooping.  The 
Board points out that the veteran has 12 years of education 
and experience in heavy construction work, and, but for his 
active alcohol dependence, he should be able to obtain 
gainful employment in areas related to his work experience or 
in various types of sedentary work.  Hence, he does not meet 
the criteria for a total disability rating for pension 
purposes on any basis.
 
The RO has determined that this case does not present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, so as to render impractical the 
application of the regular schedular standards and to warrant 
referral for consideration of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(2).  The Board agrees.  There simply 
is no showing that his disabilities, excluding alcohol 
dependence, have resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations for pension purposes) or frequent periods of 
hospitalization.  

As the criteria for a permanent and total disability rating 
have not been met, there is no basis for awarding VA pension 
benefits, and the veteran's claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

A permanent and total disability evaluation for VA pension 
purposes, to include under the provisions of 38 C.F.R. 
§ 3.321(b)(2), is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


